DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.		Claims1-20 are allowed.
3.		The following is an examiner’s statement of reasons for allowance: The closest prior art of Thakkar et al. (U.S. patent pub. 2018/0293247 A1) discloses a method and system for a information request from a client to a server with a http get request protocol. Based on the request a process/policy is carried out for the specific data request. Thakkar et al. nor any other prior art of record, regarding claim 1, teaches the features of “ determining whether the PCC URI comprised in the obtained MPD indicates that the tree-based PCC media stream is to be accessed; and based on the PCC URI being determined to indicate that the tree-based PCC media stream is to be accessed, obtaining, from the server, the tree- based PCC media stream, using the PCC 3D descriptor comprised in the obtained MPD,” these, in combination with the other claim limitations. Regarding claim 8, none of the prior art of record teaches the features of "determining code configured to cause the at least one processor to determine whether the PCC URI comprised in the obtained MPD indicates that the tree-based PCC media stream is to be accessed; and second obtaining code configured to cause the at least one processor to, based on the PCC URI being determined to indicate that 
4.		Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
5.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND BHATNAGAR whose telephone number is (571)272-7416.  The examiner can normally be reached on M-F 7:30am-4:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-4650.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANAND P BHATNAGAR/
Primary Examiner, Art Unit 2668
March 18, 2022